ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Marc A. Shandler, to place Respondent on Indefinite Suspension.
The Court, having considered the Petition, it is this 18th day of January, 1996
ORDERED that Respondent, Marc A. Shandler, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland effective January 18,1996.
It is further ORDERED, that the Clerk of this Court shall certify the suspension of the Respondent to the Clerks of all Courts in this State and to the Trustees of the Clients’ Security Trust Fund.